Name: 2013/437/EU: Commission Implementing Decision of 14Ã August 2013 amending Decision 2010/642/EU authorising a method for grading pig carcases in Greece and repealing Decision 89/449/EEC authorising methods for grading pig carcases in Greece (notified under document C(2013) 5302)
 Type: Decision_IMPL
 Subject Matter: Europe;  marketing;  animal product;  technology and technical regulations
 Date Published: 2013-08-17

 17.8.2013 EN Official Journal of the European Union L 220/49 COMMISSION IMPLEMENTING DECISION of 14 August 2013 amending Decision 2010/642/EU authorising a method for grading pig carcases in Greece and repealing Decision 89/449/EEC authorising methods for grading pig carcases in Greece (notified under document C(2013) 5302) (Only the Greek text is authentic) (2013/437/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 89/449/EEC (2), the use of three methods for grading pig carcases in Greece was authorised. Greece has informed the Commission that since the adoption of that Decision the grading methods have evolved considerably and changes in the pig population were recorded. Therefore the three methods authorised by that Decision cannot be used anymore. (2) By Commission Decision 2010/642/EU (3), the use of one method for grading dehided pig carcases in Greece was authorised. (3) Greece has elaborated two new, up-to-date grading methods and has requested the Commission to authorise those two new methods for grading pig carcases on its territory and has presented a detailed description of the dissection trial, indicating the principles on which those methods are based, the results of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 (4). (4) Examination of that request has revealed that the conditions for authorising those grading methods are fulfilled. Those grading methods should therefore be authorised in Greece. (5) Decision 2010/642/EU should therefore be amended accordingly. (6) Decision 89/449/EEC should be repealed. (7) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/642/EU is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. For grading pig carcases presented in accordance with the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007 the use of the following method is authorised in Greece, pursuant to paragraph 1 of point B.IV of that Annex: the OptiScan-TP  apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex to this Decision. 2. For grading dehided pig carcases the use of the following methods is authorised in Greece pursuant to paragraph 1 of point B.IV of Annex V to Regulation (EC) No 1234/2007: (a) the OptiScan-TP  apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex to this Decision; (b) the Hennessy Grading Probe (HGP 4)  apparatus and the assessment method related thereto, details of which are given in Part II of the Annex to this Decision.; (2) the Annex is replaced by the text in the Annex to this Decision. Article 2 Decision 89/449/EEC is repealed. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 14 August 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Decision 89/449/EEC of 17 July 1989 authorising methods for grading pig carcases in Greece (OJ L 214, 25.7.1989, p. 17). (3) Commission Decision 2010/642/EU of 25 October 2010 authorising a method for grading pig carcases in Greece (OJ L 280, 26.10.2010, p. 60). (4) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). ANNEX ANNEX METHODS FOR GRADING PIG CARCASES IN GREECE Part I OptiScan-TP 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by means of the apparatus known as OptiScan-TP . 2. The Optiscan-TP apparatus shall be equipped with a digital imager taking an illuminated photo of the two measurement points on the carcases. The images shall be the base for the calculation of fat and muscle thickness according to the two points method Zwei-Punkte Messverfahren (ZP) . The results of the measurements shall be converted into estimated lean meat content by means of the Optiscan-TP apparatus itself. The photos shall be saved and can later be controlled. The integrated Bluetooth ® interface permits easy data transfer. 3. The lean meat content of the carcase shall be calculated according to the following formula: 3a. Formula for grading pig carcases presented in accordance with the first sentence of point B.III of Annex V to Regulation (EC) No 1234/2007: where: Ã ¶ = the estimated percentage of lean meat in the carcase, Ã §1 = the minimal thickness of fat (including rind) in millimetres, over the M. gluteus medius, Ã §2 = the thickness of the lumbar muscle in millimetres, measured as the shortest distance from the front (cranial) end of the M. gluteus medius to the upper (dorsal) edge of the spinal canal. 3b. Formula for grading dehided pig carcases: where: Ã ¶ = the estimated percentage of lean meat in the carcase, Ã §1s = the minimal thickness of fat (without rind) in millimetres, over the M. gluteus medius, Ã §2 = the thickness of the lumbar muscle in millimetres, measured as the shortest distance from the front (cranial) end of the M. gluteus medius to the upper (dorsal) edge of the spinal canal. These formulas shall be valid for carcases weighing between 50 and 110 kilograms. Part II Hennessy Grading Probe (HGP 4) 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by means of the apparatus known as Hennessy Grading Probe (HGP 4) . 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and photodetector of the type Silonex SLCD-61N1 and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ¶ = the estimated percentage of lean meat in the carcase, Ã §1 = the thickness of back-fat (without rind) in millimetres, measured at 8 centimetres off the midline of the carcase at the level of the last rib, Ã §2 = the thickness of back-fat (without rind) in millimetres, measured at 6 centimetres off the midline of the carcase between the third and fourth last ribs, Ã §3 = the thickness of the dorsal muscle in millimetres, measured at the same time and in the same place as X2. This formula shall be valid for carcases weighing between 60 and 120 kilograms.